Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 29, 2022

                                       No. 04-20-00309-CV

                              PLANET HOME LENDING, LLC,
                                       Appellant

                                                v.

       Ronnie NUNN, individually and as the trustee for the 9707 Discovery Land Trust,
                                         Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-22807
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
Sitting: Luz Elena D. Chapa, Justice
         Beth Watkins, Justice
         Liza A. Rodriguez, Justice

        This appeal was abated to the trial court so that it could hold a hearing and make findings
concerning missing exhibits. A supplemental clerk’s record containing the replacement exhibits
has now been filed in this court. It is therefore ORDERED that this appeal is REINSTATED on
this court’s docket. The appeal has been set for formal submission ON BRIEFS ONLY before
this court on August 8, 2022, before the same panel consisting of Justice Luz Elena D. Chapa,
Justice Beth Watkins, and Justice Liza a. Rodriguez.

       It is so ORDERED on this 29th day of July, 2022.

                                                                       PER CURIAM


      ATTESTED TO: _______________________________
                  MICHAEL A. CRUZ, Clerk of Court